Electronically Filed
                                                     Supreme Court
                                                     SCAD-XX-XXXXXXX
                                                     11-MAR-2021
                                                     08:05 AM
                         SCAD-XX-XXXXXXX
                                                     Dkt. 27 ORD
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                          LEON E. PASKER,
                            Respondent.


                        ORIGINAL PROCEEDING
                   (ODC Nos. 17-O-098, 18-0080)

                               ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of the March 5, 2021 report,
 submitted by Bradley Tamm, Chief Disciplinary Counsel at the
 Office of Disciplinary Counsel (ODC), in his capacity as Trustee
 over the law practice of incapacitated attorney Leon E. Pasker,
 pursuant to Rule 2.20 of the Rules of the Supreme Court of the
 State of Hawai#i (RSCH), the exhibits appended to that report,
 the record in this matter, and past and present versions of RSCH
 Rule 2.20, we conclude that the version of RSCH Rule 2.20(b) in
 effect at the creation of this trusteeship, on January 22, 2019,
 and RSCH Rule 2.20(g) (2021) both authorize Tamm, as trustee, to
 share with investigators from both ODC and from the Lawyers’ Fund
 for Client Protection the files of the two former clients of
 Pasker’s identified in the March 5, 2021 report, in order to
cooperate in those investigations, though we note the
December 24, 2018 order of this court in this matter suspended
disciplinary proceedings against Pasker, pursuant to RSCH Rule
2.19(h).   We further conclude that, in light of the steps taken
thus far by Trustee Tamm to contact Pasker’s former clients,
applying the provisions of RSCH Rule 2.20(h) (2021) to this
trusteeship is warranted.   Finally, we conclude that there is
nothing further for Trustee Tamm to do with regards to this
trusteeship.   Therefore,
           IT IS HEREBY ORDERED that Trustee Tamm may provide
client files from Pasker’s law practice to ODC and Fund
investigators to assist them in their investigations.
           IT IS FURTHER ORDERED that Trustee Tamm is thereafter
discharged.
           IT IS FURTHER ORDERED that ODC shall take possession of
all remaining, unclaimed files from Pasker’s practice and may
dispose of them pursuant to the process set forth in RSCH Rule
2.20(h) (2021).
           IT IS FURTHER ORDERED that, pursuant to RSCH Rule
2.20(j) (2021), ODC may assist the Disciplinary Board of the
Hawai#i Supreme Court in submitting a Verified Bill of Costs for
the costs incurred in this trusteeship, against attorney Pasker.
           DATED: Honolulu, Hawai#i, March 11, 2021.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Michael D. Wilson
                                     /s/ Todd W. Eddins

                                 2